Citation Nr: 1339737	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  09-07 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent from December 26, 2007; and from 50 percent from June 17, 2011, to the present.

2.  Entitlement to an initial disability rating for coronary artery disease (CAD), status post myocardial infarction, in excess of 60 percent from October 5, 2007; in excess of 30 percent from November 28, 2007; in excess of 10 percent from November 22, 2010; and in excess of 60 percent from September 13, 2011.

3.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a right shoulder disability, to include as secondary to a left shoulder disability.

6.  Entitlement to service connection for a neck disability.
REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from March 2008, September 2008, February 2009, and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

A June 2011 Board decision, inter alia, denied the claims of entitlement to service connection for a sleep disorder, neck disability, left shoulder disability, and right shoulder disability.  The Board also remanded a claim for an increased initial rating for service-connected PTSD and for service connection for a heart disorder.  An October 2011 rating decision granted service connection for CAD, status post myocardial infarction (hereinafter CAD).  The Veteran subsequently perfected a timely appeal with the staged ratings assigned for his service-connected CAD.  Additionally, the Veteran appealed the Board's June 2011 decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in February 2012, the Court ordered that the joint motion for remand (Joint Motion) be granted and remanded the Board's decision with regard to the issues listed above for proceedings consistent with the Joint Motion filed in this case.  Lastly, the claim for an increased initial rating for service-connected PTSD has returned from remand and is once again before the Board for consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

As an initial matter, the Board must comply with the Veteran and his representative's December 2012 request to remand the Veteran's case to the Agency of Original Jurisdiction (AOJ) for review of newly submitted evidence.  Accordingly, a remand for AOJ consideration in the first instance is necessary before a decision can be reached.  Additional development that is specific to each issue follows.

The Joint Motion determined that a remand was necessary for the claims for a left shoulder disability and a sleep disorder because the December 2007 and November 2008 VA examinations were inadequate under Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Joint Motion considered the claim for a right shoulder disability to be intertwined with the claim for a left shoulder disability.  The Board observes that additional relevant evidence pertaining to the claim for a sleep disorder has been associated with claims file.  Specifically, a May 2012 private polysomnography interpretation from G.P.R.M.C. noted that the Veteran's short REM latency could be secondary to depression.  This should be considered by a VA examiner on remand.  Additionally, the Joint Motion found that the Veteran's February 2008 lay statements regarding the injury that he alleges led to his current neck and bilateral shoulder disabilities were not properly considered by the Board.  The Board concludes that a remand is necessary to afford the Veteran VA examinations for his claims of sleep disorder and bilateral shoulder disabilities.  The Board also finds that a VA examination is necessary for the neck disability claim in order for an examiner to consider the Veteran's account of his in-service injury.



Turning to the claims for increased ratings for service-connected PTSD and CAD, in a June 2013 statement, the Veteran's representative asserts that the April 2013 VA examiner's notation that his PTSD and CAD were not stable is evidence that higher ratings are warranted.  The Board finds that the August 2012 VA examination evaluating the Veteran's CAD is inadequate.  The examiner was asked to evaluate whether METS could be determined from 2007 to 2011.  The examiner responded that he was unable to do so, but did not provide an explanation for his conclusion, which necessitates a remand.  Further, in a June 2013 statement, the Veteran's representative referred to an October 2012 letter from the N.H.I., wherein Dr. R.L.H. stated that the Veteran was unable to continue working because of his CAD.  As there is an indication that the Veteran's PTSD and CAD might have increased in severity since the last VA examination because of their instability, the August 2012 VA examination did not adequately explain the rationale for the inability to estimate METS, and there is an indication that the Veteran cannot work solely due to his CAD alone, VA examinations to evaluate each disability should be scheduled on remand.

Lastly, the Board observes that because the Veteran seeks ongoing medical treatment at VA, VA records dated from July 2013 to the present should be associated with the claims file.  Further, the Veteran should be informed that efforts to obtain records from Drs. R.D. and C.D. have been unsuccessful in accordance with 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following actions:

1.  Consider in the first instance the additional evidence obtained as requested by the Veteran's representative in December 2012.

2.  Obtain and associate with the claims file all relevant VA treatment dated from July 2013 to the present.


3.  In compliance with the duty to assist, inform the Veteran that efforts to obtain private treatment records from Drs. R.D. and C.D. have been unsuccessful and provide him with an opportunity to submit these records himself.

4.  After the development in 1-3 has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD.  

5.  After the development in 1-3 has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected CAD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected CAD.  

Additionally, the examiner is requested to determine METS related to the Veteran's CAD in conjunction with the stated ejection fractions from November 2007 to September 2011.  If the examiner is not able to determine such, a thorough explanation with supporting documentation explaining why is necessary.



6.  After the development in 1-4 has been completed, schedule the Veteran for a VA examination to evaluate his claim for a sleep disorder, to include as secondary to service-connected PTSD.  The examination report must include responses to the each of the following items:

a.  Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA records, and articles the examiner should render any relevant diagnoses pertaining to the claim for a sleep disorder.  

b.  The examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current sleep disorder began during, or was caused by, his military service.  In particular, the examiner should accept as true the Veteran's statements that he has had difficulty sleeping since service.  The examiner should specifically address whether insomnia and obstructive sleep apnea are directly related to the Veteran's service.

c.  The examiner should opine as to the relationship, if any, between the Veteran's service-connected PTSD and any current sleep disorder.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether a sleep disorder, to include insomnia and obstructive sleep apneas, was either (a) proximately caused by or (b) proximately aggravated by his service-connected PTSD.  If the examiner is not able to determine such, a thorough explanation with supporting documentation explaining why is necessary.  The examiner should also address the May 2012 private polysomnography interpretation from G.P.R.M.C. which noted that the Veteran's short REM latency could be secondary to depression.  

7.  After the development in 1-3 has been completed, schedule the Veteran for a VA examination to evaluate his claim for a neck disability.  Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, and VA records, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current neck disability began during, or was caused by, his military service.  In particular, the examiner should accept as true the Veteran's February 2008 statements that he was injured during a basic training exercise in October 1966.  Specifically, the Veteran reported that his sergeant came up behind him, twisted his neck, and threw him to the ground.  Thereafter, he was treated in-service with ice, heat protocol, and anti-inflammatory medications.  The examiner should also consider a May 2008 statement from Dr. J.S.G., wherein he noted that he has treated the Veteran since May 1981 for, in part, neck pains.

8.  After the development in 1-3 has been completed, schedule the Veteran for a VA examination to evaluate his claims for left and right shoulder disabilities.  The examination report must include responses to the each of the following items:

a.  Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, and VA records, the examiner should render any relevant diagnoses pertaining to the claims for left and right shoulder disabilities.  
b.  The examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current left or right shoulder disability began during, or was caused by, his military service.  The examiner should accept as true the Veteran's February 2008 statements that he was injured during a basic training exercise in October 1966.  Specifically, the Veteran reported that his sergeant came up behind him, twisted his neck, and threw him to the ground.  Thereafter, he was treated in-service with ice, heat protocol, and anti-inflammatory medications.  The examiner should also consider a May 2008 statement from Dr. J.S.G., wherein he noted that he has treated the Veteran since May 1981 for, in part, pain between his shoulders.

c.  Specific to the left shoulder, the examiner should opine as to whether there is clear and unmistakable evidence that the Veteran had a pre-existing left shoulder disability prior to service entrance.  If so, the examiner should opine as to whether there is clear and unmistakable evidence that the pre-existing left shoulder disability was not permanently aggravated during service beyond its natural progression.  The examiner should accept as fact that the Veteran was in sound condition upon entrance to service.  Then in November 1966, two months after he entered service, he complained about his left shoulder that was not responding to heat treatment.  The service treatment record surrounding this complaint notes a history of old injury to the left shoulder two years earlier following a motorcycle accident, a history of deformity of the shoulder, and that the Veteran saw a physician two times for his shoulder before service entry.  The examination revealed full range of motion.  The impression was old trauma to the shoulder.  
d.  The examiner should opine as to the relationship, if any, between the Veteran's the left shoulder disability and a right shoulder disability.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether a right shoulder disability was either (a) proximately caused by or (b) proximately aggravated by his left shoulder.  If the examiner is not able to determine such, a thorough explanation with supporting documentation explaining why is necessary.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiners for review.

9.  When the development requested has been completed, the claims should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


